DETAILED ACTION

Election/Restrictions - Groups
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, drawn to an oral composition comprising the following components (A), (B), and (C):
(A)    an olefin sulfonic acid having 14 or more and 20 or less carbon atoms or a salt thereof,
(B)    a hydroxyalkanesulfonic acid having 14 or more and 20 or less carbon atoms or a salt thereof, and
(C)    a cationic bactericide,
wherein the total content of the component (A) and the component (B) is 0.01 mass% or more and 4 mass% or less, and the content of the component (A) is 3 mass% or more and 50 mass% or less in the total content of the component (A) and the component (B).

Group II, claims 7-12, drawn to a method for inhibiting formation of plaque comprising: applying an oral composition to the oral cavity, the oral composition comprising the following components (A), (B), and (C):
(A)    an olefin sulfonic acid having 14 or more and 20 or less carbon atoms or a salt thereof,
(B)    a hydroxyalkanesulfonic acid having 14 or more and 20 or less carbon atoms or a salt thereof, and
(C)    a cationic bactericide,
wherein the total content of the component (A) and the component (B) is 0.01 mass% or more and 4 mass% or less, and the content of the component (A) is 3 mass% or more and 50 mass% or less in the total content of the component (A) and the component (B).
	As set for the in Rule 13.1 of the Patent Cooperation Treaty (PCT), “the international application shall relate to one invention only or to a group of inventions so linked as to from a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines “special technical features” as “those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”

The special technical feature of Group I is a composition comprising an organic compound containing a planar ring and a heat-stable solubilizing compound.  This composition is not novel in view of Levinsky (US 3,462,525), in view of Iqbal (JPDA Vol. 20 No. 03 July-Sep 2011, 163-170). 
Levinsky teaches dental comprising long chain olefin sulfonates present from 0.05-10% (col 1: 58-52) with between 8-25 carbons in length (col 3: 43-45). Hydroxy-alkane sulfonates are also present (col 3: 22-26). Liquid ingredients include sorbitol (col 2 lines 52-55). Levinsky teaches the olefin sulfonate detergent material is typically present in liquid dental preparations in an amount of preferably 0.1-7% (col 1: 58-60), overlapping the claimed range. Levinsky teaches the ratio of the hydroxyalkane sulfonates to olefinic sulfonate is, for example, 70:30 (col 3: 19-26), overlapping the claimed range. Levinsky teaches fatty acid esters as bacteriostatic agents (col 2 lines 10-16).
Levinsky does not teach the presence of a cationic bactericide.
Iqbal teaches the missing element of Levinsky. Iqbal teaches cetylpyridinium is a cationic antibacterial agent and is effective in inhibiting plaque formation (pg 165, “Cetylpyridinium chloride”).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cationic antibacterial agent such as cetylpyridinium chloride in the oral care composition of Levinsky 
As such, Group I does not share a special technical feature with the instant claims of Group II. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I and II is broken.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612